 In the Matter of LEROY C. PHENIX, DOING BUSINESS AS THE L. C.PHENIX COMPANYandFURNITUREWORKERS UNION, LOCAL No.1561Case No. C-720.-Decided October 13, 1938Furniture Manufacturing Industry-Settlement:stipulation providing for rein-statement and backpay-Order:entered on stipulation.Mr. David Persinger,andMr. Charles M. Brooks,for the Board.Mr. Ben C. Cohen,of Los Angeles, Calif., for the respondent.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and an amended - charge duly filed by FurnitureWorkers Union, Local No. 1561, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director' for the Twenty-first Region (Los Angeles, Cali-fornia), issued its complaint dated December 1, 1937, against LeRoyC. Phenix, doing business as the L. C. Phenix Company,' Los Angeles,California, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act,'49 Stat. 449,herein called the Act.Copies of the complaint and notice of hear-ing thereon were duly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent terminated the employment of andrefused to reinstate four named employees because they joined andassistedthe Union; that the respondent, by the aforesaid acts and bywarning his employees not to joinor assistthe Union, interfered with,restrained, and coerced his employees in the exercise of their rightsguaranteed in Section 7 of the Act.1 The charge, as amended, and the complaint incorrectly designated the respondent asL. C. Phenix Company, a Corporation.At the hearing it was stipulated betweencounselfor therespondent and counselfor the Board that these pleadings were to be deemedcorrected.9 N. L. R. B., No. 28.181 182NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held on December 10, 1937, atLos Angeles, California, before Clifford D. O'Brien, the Trial Ex-aminer duly designated by the Board. The Board and the respondentparticipated in the hearing and were represented by counsel.TheUnion was not represented.During the hearing the respondent filedhis answer in which he denied the allegations concerning the corpo-rate structure of the business and affirmatively pleaded that he wasan individual doing business under a trade name. In his answerthe respondent also denied the' allegations concerning the nature andscope of his business and the allegations of unfair labor practices.After the jurisdictional facts had been established by testimony, thehearing was adjourned indefinitely ,by' agreement of- counsel, to beresumed upon notice.On May 19, 1938, the Unioii filed with the Regional Director asecond amended charge against the "respondent, alleging the dis-criminatory discharge of two additional employees.On the sameday the Board, by the said Regional Director, issued an amendmentto, the complaint in order to allege the'discriminatory discharge ofthese two additional employees.Copies of the amendment to thecomplaint and a notice that the hearing would be reconvened wereduly served upon the respondent and the Union.On May 23, 1938,the said Regional Director duly served upon the parties his amendednotice of hearing extending the date of the hearing to June 13, 1938.Pursuant to notice, the hearing was reconvened on' June 13, 1938,at Los Angeles, California, before Jesse E.. Jacobson, the Trial Ex-aminer duly designated by the Board.After a short discussion thehearing was adjourned to be reconvened upon 5 days' notice.OnJune 20, 1938, the respondent, the Union, and counsel for the Boardentered into a stipulation setting forth the facts concerning thenature and scope of the respondent's business and the terms of aconsent order which the Board could enter in the case upon itsapproval of the stipulation.On June .22, 1938, the hearing wasreconvened and the aforesaid ' stipulation was received in evidencewithout objection.All parties expressly waived the requirementof a 5-day notice to reconvene the hearing.Thereupon the hearingwas closed.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties. , During the course of the hearing the TrialExaminer, made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On September 22, 1938, the parties entered into an amendedstipulation which included the provisions of the original stipulationand corrected certain technical defects contained in the original. DECISIONS AND ORDERS183The above-mentioned amended stipulation provides as follows :IT IS HERESY STIPULATED by- and between the National LaborRelations Board, L. C. Phenix Company, Respondent herein,and Furniture Workers'Union, Local No. 1561, for the purposeof settlement of the above-entitled matter, and without admissionof liability on the part of the respondent for any of the actscharged in the complaint or the amendment thereto, as follows :1.Respondent is a sole proprietorship owned by L. C. Phenixdoing business under the fictitious firm name and style of theL. C. Phenix Company, and has been in the business of manu-facturing furniture in the City of Los Angeles, State of Cali-fornia at all times mentioned in the complaint and amendmentthereto in this matter.All raw materials purchased by respond-entduring the year 1937 and during the first five months of1938 were purchased within the State of California, said rawmaterials consisting generally of lumber, textiles, filling mate-rials, springs, paint, varnish, etc.During the- first five monthsof 1938 there was sold and shipped to dealers within the Stateof California merchandise aggregating $72,810.00, and outsidethe State of California $11,329.00 making total sales $84,139.00,the percentage of sales within the state being 86.5, and outsideshipments 13.5 per cent and that for the year 1936 the totalsales amounted to $205,743; and of that amount $172,109 weresold within the State of California; however, $48,436 was deliv-ered outside the State, which makes the sales outside the stateequal to approximately 15 per cent of gross sales, but deliveriesoutside of the state equal. to approximately 23 per cent of thegross sales; and that for the year 1937 the percentages remainedapproximately the same.2.That upon the record herein and upon this Stipulation, theNational Labor Relations Board may enter an order that saidrespondent, L. C. Phenix, an individual, doing business as L. C.Phenix Company, its officers, agents, successors, and assigns ceaseand desist from :(a)Discouraging membership in Furniture Workers Union,Local No. 1561, or in any other labor organization of its em-ployees, by discriminating in regard to hire or tenure of em-ployment or any term or condition of employment.(b) In any other manner, interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, and assist labor organizations, tobargain collectively, through representatives of their ownchoosing, and to engage in concerted action for the purposeof collective bargaining, or other mutual aid and protection, 184NATIONAL LABORRELATIONS BOARD -as guaranteedin Section 7 of the National Labor RelationsAct.3.That upon the record herein and upon this stipulation theNational Labor Relations Board mayenter an orderthat re-spondent will take the followingaffirmativeaction to effectuatethe policies of the National Labor Relations Act :(a) Offer to George DePew, without prejudice to his senior-ity rights and other rights and privileges, reinstatement tosomeposition within Respondent's plant not later than July15, 1938 at the rate of pay paid to employees performingsimilarwork, and as soon thereafter as the, work is availableto reinstate said George DePew to a position equivalent to thework that he was performing prior to September 1, 1937 atthe rate of pay regularly paid for that job.(b)Pay to the following named persons the stated sumof Eighty-three dollars and Thirty-three. cents, ($83.33) insettlement for loss of pay they have suffered:(1)George DePew(2)J.C. Church(3)Dave M. Acree(4)Calvin Church(5)Charles, R. Hicks(6)Lee Church(c)Post immediately notices to its employees in conspic-uous places in its plant at Los Angeles, California stating :'(1)That respondent will cease and desist in the manneraforesaid from the acts hereinabove referred to.(2)That respondent's employees are free to join or assistany labor organization.(3)That respondent will not discourage membership inFurnitureWorkers Union, Local No. 1561, or in any otherlabor organization of its employees, by discriminating inregard to hire or tenure of employment or any term orcondition of employment.(d)Respondent further agrees to maintain such noticesfor a period of at least thirty (30) consecutive days from thedate of said posting, said posting' to be made immediatelyupon the approval of this stipulation by the National LaborRelations Board.4.That an enforcement order embodying the terms of theorder to be made by the National Labor Relations Board herein-above referred to may be entered by the United States CircuitCourt of Appeals for the Ninth Circuit, further notice of the DECISIONS AND ORDERS185application for said enforcement from said court being herebyexpressly waived.5.That this stipulation is made subject to the approval of theNational Labor Relations Board.On June 30, 1938, pursuant to Article II, Section 37, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,the Board issued its order approving the original stipulation andtransferring the proceeding to the Board for the purpose of entryof a decision and order by the Board pursuant to the said stipula-tion.On October 3, 1938, the Board approved the amended stipu-lation and made it a part of the record in the case.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an individual doing business under the nameand style of the L. C. Phenix Company.He is engaged in the manu-facture of furniture in Los Angeles, California.During the year1937 and the first five months of 1938 he purchased all raw materials,consisting of lumber, textiles, filling materials, springs, paint, andvarnish, within the State of California.During the year 1936 therespondent's total sales of furniture amounted to $205,743, of whichapproximately 23 per cent were shipped to points outside the Stateof California.During the year 1937 the percentage of out-of-Stateshipments remained about the same.For the first five months of1938 13.5 per cent of the total sales of $84,139 were shipped outsidethe State.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that LeRoy C. Phenix, doing business as the L. C.Phenix Company, Los Angeles, California, and his agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Furniture Workers Union,Local No. 1561, or in any other labor organization of his em-ployees, by discriminating in regard to hire or tenure of em-ployment or any term or condition of employment; 186NATIONALLABOR RELATIONS BOARD(b) In any other manner, interferingwith,restraining, orcoercing his employees in the exercise of their rights to self-organization,to form, join,and assist labor organizations, tobargain collectivelythroughrepresentatives of their own choos-ing, and to engage in concerted action for the purpose of col-lective bargaining,or other mutual aid and protection, asguaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act :(a)Offer to George DePew, without prejudice to his senior-ity rights and otherrights andprivileges,reinstatement, tosome position within the respondent'splant not later thanJuly 15, 1938,at the rate of pay paid to employees performingsimilar work,and as soon thereafter as the work is availablereinstate the said George DePew to a position equivalent tothe work that he was performing prior to September 1, 1937,at the rate of pay regularly paid for that job;(b)Pay to the following-named persons the stated sum ofeighty-three dollars and thirty-three cents($83.33)in settle-ment for lossof pay theyhave suffered :(1)George DePew(2)J. C. Church(3)Dave M. Acree(4)Calvin Church(5)Charles R. Hicks(6)Lee Church(c)Post immediately notices to his employees in conspicu-ous places in his plant at Los Angeles, California,stating :(1)That therespondent will cease and desist in the manneraforesaid from the acts hereinabove referred to; (2) That therespondent's employees are free to join or assist any labororganization;(3)That therespondent will not discouragemembership in Furniture Workers Union, Local No. 1561, orin any other labor organization of his employees,by discrimi-nating in regard to hire or tenure of employment or any termor condition of employment;(d)Maintain the aforesaid notices for a period of thirty(30) consecutive days from the date of posting.MR.DONALDWAKEFIELDSMITHtook no part in the consideration ofthe above Decision and Order.